Title: From George Washington to William Pearce, 24 May 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 24th May 1795.
          
          I have duly received your letter, and the reports of the 17th instant.
          The enclosed sketches, will give my ideas so fully, of the Barn, proposed to be built at River farm, as to leave me scarcely any thing to add to it. If 2 Inch (white oak) plank, is thought sufficient for the threshing floor of the Barn, I do not want it to be got any thicker; and if Inch & quarter (Pine) plank, is thick enough for the lower floor of the graineries, I do not wish it to be more. Inch Plank is fully adequate to the floors over them, to support the grain in the straw.
          I mention these things now, that the Oak plank may be sawed as soon as you are able to do it, that there may be time for it to season; and that the Pine plank may be got without delay, not only for the same purpose, but for security of the Bricks also, before they are burned. Of the oak plank, it will require for the threshing floor, 30 feet square, 900 feet when laid, allowance for waste must be made. For the lower floor of the graineries, the like quantity of 1¼ (if that is the thickness resolved on) with

the like allowance for waste, will be required. and for the upper floor of the graineries precisely the same; But as the pine plank will waste more than the oak; is more liable to be stolen—& besides will sustain injury in the Brick yard; and moreover may be wanting for a variety of uses in the building; you had better lay in 1500 or two thousand feet of each sort, at once. And I would have you enquire of those (who deal in that way) on what terms they would deliver at one of my landings, shingles of the following dimensions—viz.—3 feet, 2 feet, & 18 Inches; specifying the width, & thickness of each, they will warrant them to average. When you furnish me with this account I shall be better able to decide on the kind of covering to bestow on the building, and the sort, & number of nails it will require. Of the last, I find they can be had in this city on better terms than in Alexandria; and of course will be sent from hence.
          The body of the Barn (as you always understood, independant of the sheds) is to be 60 feet long, & 30 feet wide. I have allowed 12 feet sheds only, which I conceive is sufficient, as the Racks & mangers will be close to the wall (and not as those are at Union farm)—and in case I should not think of it at the time they are about, let the latter be dug out of the solid wood. Such will last as long as the wood itself does, whilst those made of plank; however thick, are soon coming asunder, wasting the grain; & requiring repairs.
          What sort of Clay is found where you are making bricks? Desire Mr Stuart to keep a regular acct of the number that are made—or (as has been the case before) hundreds will be magnified into thousands; and deception follow of course. It is highly necessary too, that he should have an eye to the tempering, & beating the clay well before it is moulded; for on this the goodness of the bricks depend; especially as it was not exposed to the frosts of last winter.
          I think as you do, that the oak plank, and all the scantling, ought to be got from off my own land; but this is not to with hold the Carpenters, or any others, from the Harvest field, when their services are required there. In time, be laying shells in, or you will meet with disappointment. Did you ever enquire particularly into the character of the carpenter who built Mrs Peak’s Barn? If so, what was the result?
          I find I was mistaken, respecting Posts & Nails for the farm

yard at Dogue run. The sketch of one—sent you in a former letter, may be preserved notwithstanding—it will serve when they are provided.
          If you have transplanted any of the Honey locust plants (in the manner before directed) & find they succeed, continue the practice as long as the season will allow it. I send a book for your perusal between this & my next visit to Mount Vernon, which contains many useful experiments, and observations on Hedging &ca. At that time it may be returned to me after information is got from it.
          A bundle of Pekan, or Illinois Nuts is also sent; which desire the gardener to plant along with those I sent him sometime ago. These are fresh; and I have no doubt will come up. Enclosed likewise, is the copy of a list of Plants which were sent by a Gentleman of Jamaica to Norfolk for me. If they should have been forwarded to Mount Vernon desire Elher to pay particular attention to them.
          Let Doctr Craik, if he has not already done it, examine the case of Cooper Jack and prescribe the needful for him. No report of Carpenters work was among the enclosure of your last letter. I am Your friend &ca
          
            Go: Washington
          
        